Citation Nr: 1112465	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  06-33 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for claimed residuals of status post anterior cervical fusion and posterior cervical laminectomy C3-C7 (including pain, weakness and nerve damage affecting the upper extremities) performed at a Department of Veterans Affairs Medical Center (VAMC) in March 2003.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to September 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In a March 2008 decision, the Board denied the Section 1151 claim on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand, a March 2009 Court Order vacated the Board's March 2008 decision and remanded the case for readjudication consistent with instructions in the Joint Motion.  To comply with the Court's Order, the Board remanded the claim in September 2009 and the case now returns to the Board for further appellate review.  However, for the reasons articulated below, the Board finds that another remand is necessary.  Therefore, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.

In connection with this appeal, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO in December 2007; a transcript of that hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran filed his original compensation claim brought under the provisions of 38 U.S.C. § 1151 in February 2005.  He maintains that during or as a result of surgery on his cervical spine performed at the VAMC in Little Rock, Arkansas, on March 11, 2003, he sustained nerve damage of the upper extremities to include the hands, as well as chronic neck problems.  

Regulations provide that benefits under 38 U.S.C.A. § 1151(a), for claims received by VA on or after October 1, 1997, for additional disability or death due to hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program, require actual causation not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The additional disability or death must not have been due to the Veteran's failure to follow medical instructions.  38 C.F.R. § 3.361.

To establish causation the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose or properly treat the disease proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c).

It must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  To establish the proximate cause of an additional disability or death it must be shown that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination.  Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d).

The provisions of 38 C.F.R. § 17.32, Informed Consent, a section under the heading of Protection of Patient Rights, are extensive.  In particular, under 38 C.F.R. 
§ 17.32(b), all patient care furnished under Title 38 of the United States Code shall be carried out only with the full and informed consent of the patient or, in appropriate cases, a representative thereof.  In order to give informed consent, the patient must have decision-making capacity and be able to communicate decisions concerning health care.  If the patient lacks decision-making capacity or has been declared incompetent, consent must be obtained from the patient's surrogate.  Practitioners may provide necessary medical care in emergency situations without the patient's or surrogate's express consent when immediate medical care is necessary to preserve life or prevent serious impairment of the health of the patient or others and the patient is unable to consent and the practitioner determines that the patient has no surrogate or that waiting to obtain consent from the patient's surrogate would increase the hazard to the life or health of the patient or others.  In such circumstances, consent is implied.

Under 38 C.F.R. § 17.32(c), informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment must explain in language understandable to the patient or surrogate the nature of the proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications, or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.

The consent form will be witnessed, will be filed in the patient's medical records, and will be valid for a period of 30 calendar days. 38 C.F.R. § 17.32(d).  In addition, signature consent is required for all diagnostic and therapeutic treatments or procedures that: (i) require the use of sedation; (ii) require anesthesia or narcotic analgesia; (iii) are considered to produce significant discomfort to the patient; (iv) have a significant risk of complication or morbidity; or (v) require injections of any substance into a joint space or body cavity.  Id.

At an April 2010 VA examination, the examiner reported that he reviewed the March 2003 operative note and determined that he did not find evidence of deviation from normal accepted procedures in this part of the country.  He opined that it was less likely than not that the surgery caused the Veteran's additional disability as a result of failure to exercise degree of care that would normally be expected by a reasonable healthcare provider such as carelessness, neglect, lack of proper skill, error in judgment, or similar incidents at fault.  The examiner indicated that he did not find any of these present.  He stated that the Veteran's situation was not worsened in the form of additional disability by surgical treatment furnished without his informed consent, nor did an event not reasonably foreseeable based on what a reasonable healthcare provider would have foreseen, be a factor in the situation regarding the Veteran's neck and upper extremities.  

However, the Veteran's consent form for the March 2003 surgery is not of record.  The Board observes that the September 2009 remand directives ordered that the Veteran's complete original VA medical records associated with his March 11, 2003 surgery at the VAMC in Little Rock, Arkansas, be obtained.  The Board noted that such records must include, but are not limited to: Physician's notes, nursing notes, laboratory reports, consultation reports, imaging/radiology reports, operative reports, consent forms, admission reports, discharge summaries, and physical/occupational therapy reports.  Additionally, the Board ordered that the claims file must be properly documented if the above records are not available.  Thereafter, the agency of original jurisdiction (AOJ) requested such records from the Little Rock VAMC and, in April 2010, printouts of the Veteran's VA treatment records from such facility were received; however, they did not contain the Veteran's informed consent form from the March 2003 surgery, nor is there documentation in the claims file indicating that such form is unobtainable.  The Board notes that such consent form may not be contained in the Veteran's electronic VA medical records file.  Therefore, as such is relevant to the issue pending before the Board, another remand is required in order to obtain the Veteran's informed consent form from the March 2003 surgery from any appropriate depository.  
 
Additionally, the Board observes that, in the September 2009 remand directives, the Veteran was to have been afforded a VA examination conducted by a neurosurgeon or an orthopedic surgeon.  The April 2010 VA examiner is noted to be a medical doctor; however, it is unclear whether he is, in fact, a neurosurgeon or an orthopedic surgeon.  Therefore, on remand, the AOJ should ascertain the April 2010 VA examiner's medical specialty.  If he is not a neurosurgeon or an orthopedic surgeon, an opinion by such a surgeon should be obtained in accordance with the Board's September 2009 remand orders.  In this regard, the Board notes that where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain the Veteran's informed consent form from his March 2003 surgery at the Little Rock VAMC.  The Board notes that such consent form may not be contained in the Veteran's electronic VA medical records file and should be obtained from any appropriate depository.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Ascertain the medical specialty of the April 2010 VA examiner in order to determine if he is a neurosurgeon or an orthopedic surgeon.  If he is not, the Veteran's claims file should be reviewed by a neurosurgeon or an orthopedic surgeon for opinions as to whether it is at least as likely as not (i.e., 50 percent or greater probability) VA surgical treatment on March 11, 2003, caused the Veteran's additional disability as a result of the following:  

(i)  VA failure to exercise the degree of care that would be expected of a reasonable health care provider (such as carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault), 

(ii)  Surgical treatment furnished without the Veteran's informed consent (to be determined by whether the risk of this event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32),  

(iii) An event not reasonably foreseeable based on what a reasonable health care provider would have foreseen (the event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided).  

A complete rationale for all opinions expressed should be provided for each question above described.   

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, to include obtaining any addendum opinion(s) necessary to decide the claim, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



